

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION
STATEMENT IN EFFECT WITH RESPECT THERETO UNDER SUCH ACT AND APPLICABLE LAWS OR
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS
OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS
NOT REQUIRED.
 
Certificate No. WC-138
Warrant to Purchase 1,000,000 Shares of
Dated:  November 7, 2008
Common Stock (subject to adjustment)

 
WARRANT TO PURCHASE COMMON STOCK
of
CYBEDEFENDER CORPORATION
Void after November 7, 2013
 
This certifies that, for value received, Guthy-Match LLC, or registered assigns
(“Holder”) is entitled, subject to the terms set forth below, to purchase from
CyberDefender Corporation (the “Company”), California corporation, 1,000,000
shares of the Common Stock, no par value, of the Company (the “Common Stock”),
as constituted on the date hereof (the “Warrant Issue Date”), upon surrender
hereof, at the principal office of the Company referred to below, with the
subscription form attached hereto duly executed, and simultaneous payment
therefor in lawful money of the United States or otherwise as hereinafter
provided, at the Exercise Price as set forth in Section 2 below. The number and
character of such shares of Common Stock and the Exercise Price are subject to
adjustment as provided below. The term “Warrant” as used herein shall include
this Warrant any warrants delivered in substitution or exchange therefor as
provided herein.  This Warrant is issued pursuant to the conditional letter of
intent agreement between the Company and the Holder, dated October 20, 2008.
 
1.           Term of Warrant.  Subject to the terms and conditions set forth
herein, this Warrant shall be exercisable, in whole or in part, during the term
commencing on the Warrant Issue Date and ending at 5:00 p.m., Eastern Standard
Time, on November 7, 2013, and shall be void thereafter.
 
2.           Exercise Price.  The exercise price at which this Warrant may be
exercised shall be $1.25 per share of Common Stock (the “Exercise Price”), as
such Exercise Price may be adjusted from time to time pursuant to Section 4
hereof.
 
3.           Exercise of Warrant.
 
(a)           Method of Exercise.  The purchase rights represented by this
Warrant are exercisable by the Holder in whole or in part, at any time, or from
time to time, during the term hereof as described in Section 1 above, by the
surrender of this Warrant and the Notice of Exercise annexed hereto duly
completed and executed on behalf of the Holder, at the principal office of the
Company (or such other office or agency of the Company as it may designate by
notice in writing to the Holder at the address of the Holder appearing on the
books of the Company), upon (i) payment (A) in cash or by check acceptable to
the Company, (B) by cancellation by the Holder of indebtedness or other
obligations of the Company to the Holder, or (C) by a combination of (A) and
(B), of the purchase price of the shares to be purchased.

 
 

--------------------------------------------------------------------------------

 
 
(b)           Issuance of Shares.  This Warrant shall be deemed to have been
exercised immediately prior to the close of business on the date of its
surrender for exercise as provided above, and the person entitled to receive the
shares of Common Stock issuable upon such exercise shall be treated for all
purposes as the holder of record of such shares as of the close of business on
such date. As promptly as practicable on or after such date and in any event
within seven (7) days thereafter, the Company at its expense shall issue and
deliver to the person or persons entitled to receive the same a certificate or
certificates for the number of shares issuable upon such exercise. In the event
that this Warrant is exercised in part, the Company at its expense will execute
and deliver a new Warrant of like tenor exercisable for the number of shares for
which this Warrant may then be exercised.
 
4.           No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. In lieu of any fractional share to which the Holder would otherwise be
entitled (after aggregating all shares that are being issued upon such
exercise), the Company shall make a cash payment equal to the Exercise Price
multiplied by such fraction.
 
5.           Replacement of Warrant. On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of loss, theft or destruction, on delivery of an
indemnity agreement reasonably satisfactory in form and substance to the Company
or, in the case of mutilation, on surrender and cancellation of this Warrant,
the Company at its expense shall execute and deliver, in lieu of this Warrant, a
new warrant of like tenor and amount.
 
6.           Rights of Stockholders. Subject to Sections 9 and 11 of this
Warrant, the Holder shall not be entitled to vote or receive dividends or be
deemed the holder of Common Stock or any other securities of the Company that
may at any time be issuable on the exercise hereof for any purpose, nor shall
anything contained herein be construed to confer upon the Holder, as such, any
of the rights of a stockholder of the Company or any right to vote for the
election of directors or upon any matter submitted to stockholders at any
meeting thereof or to give or withhold consent to any corporate action (whether
upon any recapitalization, issuance of stock, reclassification of stock, change
of par value, or change of stock to no par value, consolidation, merger,
conveyance, or otherwise) or to receive notice of meetings, or to receive
dividends or subscription rights or otherwise until this Warrant shall have been
exercised as provided herein.
 
7.           Transfer of Warrant.
 
(a)           Warrant Register. The Company will maintain a register (the
“Warrant Register”) containing the names and addresses of the Holder or
Holders.  Any Holder of this Warrant or any portion thereof may change its
address as shown on the Warrant Register by written notice to the Company
requesting such change.  Any notice or written communication required or
permitted to be given to the Holder may be delivered or given by mail to such
Holder as shown on the Warrant Register and at the address shown on the Warrant
Register.  Until this Warrant is transferred on the Warrant Register of the
Company, the Company may treat the Holder as shown on the Warrant Register as
the absolute owner of this Warrant for all purposes, notwithstanding any notice
to the contrary.
 
(b)           Warrant Agent.  The Company may, by written notice to the Holder,
appoint an agent for the purpose of maintaining the Warrant Register referred to
in Section 7(a) above, issuing the Common Stock or other securities then
issuable upon the exercise of this Warrant, exchanging this Warrant, replacing
this Warrant, or any or all of the foregoing (the “Warrant Agent”).  Thereafter,
any such registration, issuance, exchange or replacement, as the case may be,
shall be made at the office of the Warrant Agent.

 
 

--------------------------------------------------------------------------------

 

(c)           Transferability and Negotiability of Warrant.  This Warrant may
not be transferred or assigned in whole or in part without compliance with all
applicable federal and state securities laws by the transferor and the
transferee (including the delivery of investment representation letters and
legal opinions reasonably satisfactory to the Company, if such are requested by
the Company).  Subject to the provisions of this Warrant with respect to
compliance with the Securities Act of 1933, as amended (the “Act”), title to
this Warrant may be transferred by endorsement (by the Holder executing the
Assignment Form annexed hereto) and delivery in the same manner as a negotiable
instrument transferable by endorsement and delivery.
 
(d)           Exchange of Warrant Upon a Transfer.  On surrender of this Warrant
for exchange, properly endorsed on the Assignment Form and subject to the
provisions of this Warrant with respect to compliance with the Act and with the
limitations on assignments and transfers contained in this Section 7, the
Company at its expense shall issue to or on the order of the Holder a new
warrant or warrants of like tenor, in the name of the Holder or as the Holder
(on payment by the Holder of any applicable transfer taxes) may direct, for the
number of shares issuable upon exercise hereof.
 
(e)           Compliance with Securities Laws.
 
(i)        The Holder of this Warrant, by acceptance hereof, acknowledges that
this Warrant and the shares of Common Stock to be issued upon exercise hereof
are being acquired for investment, and that the Holder will not offer, sell or
otherwise dispose of this Warrant or any shares of Common Stock to be issued
upon exercise hereof except under circumstances that will not result in a
violation of the Act or any state securities laws.
    
(ii)       This Warrant and all shares of Common Stock issued upon exercise
hereof or conversion thereof shall be stamped or imprinted with a legend in
substantially the following form (in addition to any legend required by state
securities laws):
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION
STATEMENT IN EFFECT WITH RESPECT THERETO UNDER SUCH ACT AND APPLICABLE LAWS OR
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS
OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS
NOT REQUIRED.
 
8.           Reservation of Stock.  The Company covenants that during the term
this Warrant is exercisable, the Company will reserve from its authorized and
unissued Common Stock a sufficient number of shares to provide for the issuance
of Common Stock upon the exercise of this Warrant and, from time to time, will
take all steps necessary to amend its Certificate of Incorporation (the
“Certificate”) to provide sufficient reserves of shares of Common Stock issuable
upon exercise of this Warrant.  The Company further covenants that all shares of
Common Stock that may be issued upon the exercise of rights represented by this
Warrant and payment of the Exercise Price, all as set forth herein will be duly
and validly authorized and issued, fully paid and nonassessable and free from
all taxes, liens and charges in respect of the issue thereof (other than taxes
in respect of any transfer occurring contemporaneously therewith).  The Company
agrees that its issuance of this Warrant shall constitute full authority to its
officers who are charged with the duty of executing stock certificates to
execute and issue the necessary certificates for shares of Common Stock upon the
exercise of this Warrant.

 
 

--------------------------------------------------------------------------------

 

9.           Notices.
 
(a)           Whenever the Exercise Price or the shares purchasable hereunder
shall be adjusted pursuant to Section 11 hereof, the Company shall issue a
certificate signed by its Chief Financial Officer setting forth, in reasonable
detail, the event requiring the adjustment, the amount of the adjustment, the
method by which such adjustment was calculated, and the Exercise Price and the
shares purchasable hereunder after giving effect to such adjustment, and shall
cause a copy of such certificate to be mailed (by first-class mail, postage
prepaid) to the Holder of this Warrant.
 
(b)           In case:
 
(i)        the Company shall take a record of the holders of its Common Stock
(or other stock or securities at the time receivable upon the exercise of this
Warrant) for the purpose of entitling them to receive any dividend or other
distribution, or any right to subscribe for or purchase any shares of stock of
any class or any other securities, or to receive any other right, or
 
(ii)  of any capital reorganization of the Company, any reclassification of the
capital stock of the Company, any consolidation or merger of the Company with or
into another corporation or entity, or any conveyance of all or substantially
all of the assets of the Company to another corporation or entity, or
 
(iii)  of any voluntary or involuntary dissolution, liquidation or winding-up of
the Company,
 
then, and in each such case, the Company will mail or cause to be mailed to the
Holder or Holders a notice specifying, as the case may be, (A) the date on which
a record is to be taken for the purpose of such dividend, distribution or right,
and stating the amount and character of such dividend, distribution or right, or
(B) the date on which such reorganization, reclassification, consolidation,
merger, conveyance, dissolution, liquidation or winding-up is to take place, and
the time, if any is to be fixed, as of which the holders of record of Common
Stock (or such stock or securities at the time receivable upon the exercise of
this Warrant) shall be entitled to exchange their shares of Common Stock (or
such other stock or securities) for securities or other property deliverable
upon such reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation or winding-up. Such notice shall be mailed at least 10
days prior to the record date specified in (A) above or 20 days prior to the
date specified in (B) above.
 
10.           Amendments and Waivers.
 
(a)           Except as provided in Section 1 above and Section 10(b) below,
this Warrant, or any provision hereof, may be amended, waived, discharged or
terminated only by a statement in writing signed by the party against which
enforcement of the change, waiver, discharge or termination is sought.
 
(b)           Any term or condition of this Warrant may be amended with the
written consent of the Company and the Holder.  Any amendment effected in
accordance with this Section 10(b) shall be binding upon the Holder and each
future holder of this Warrant and the Company.

 
 

--------------------------------------------------------------------------------

 

(c)           No waivers of, or exceptions to, any term, condition or provision
of this Warrant, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such term, condition or
provision.
 
11.           Adjustments. The Exercise Price and the shares purchasable
hereunder are subject to adjustment from time to time as follows:
 
(a)           Merger, Sale of Assets, etc.  If at any time while this Warrant is
outstanding and unexpired there shall be (i) a reorganization (other than a
combination, reclassification, exchange or subdivision of shares otherwise
provided for herein), (ii) a merger or consolidation of the Company with or into
another corporation in which the Company is not the surviving entity, or a
reverse triangular merger in which the Company is the surviving entity but the
shares of the Company’s capital stock outstanding immediately prior to the
merger are converted by virtue of the merger into other property, whether in the
form of securities, cash or otherwise, or (iii) a sale or transfer of the
Company’s properties and assets as, or substantially as, an entirety to any
other corporation or other entity, then, as a part of such reorganization,
merger, consolidation, sale or transfer, lawful provision shall be made so that
the holder of this Warrant shall thereafter be entitled to receive upon exercise
of this Warrant, during the period specified herein and upon payment of the
Exercise Price then in effect, the number of shares of stock or other securities
or property of the successor corporation or other entity resulting from such
reorganization, merger, consolidation, merger, sale or transfer that a holder of
the shares deliverable upon exercise of this Warrant would have been entitled to
receive in such reorganization, consolidation, merger, sale or transfer if this
Warrant had been exercised immediately before such reorganization, merger,
consolidation, sale or transfer, all subject to further adjustment as provided
in this Section 11.  The foregoing provision of this Section 11(a) shall
similarly apply to successive reorganizations, consolidations, mergers, sales
and transfers and to the stock or securities of any other corporation or other
entity that are at the time receivable upon the exercise of this Warrant.  If
the per-share consideration payable to the Holder for shares in connection with
any such transaction is in a form other than cash or marketable securities, then
the value of such consideration shall be determined in accordance with the
following:  fair market value of one share of Common Stock shall be determined
by the Company’s Board of Directors in good faith; provided, however, that where
there exists a public market for the Common Stock at the time of such exercise,
the fair market value of one share of Common Stock shall be the average of the
closing bid and asked prices of the Common Stock quoted in the Over-The-Counter
Market Summary or the last reported sale price of the Common Stock or the
closing price quoted on the NASDAQ stock market or on any exchange on which the
Common Stock is listed, whichever is applicable, for the five (5) trading days
prior to the date of determination of fair market value. In all events,
appropriate adjustment (as determined in good faith by the Company’s Board of
Directors) shall be made in the application of the provisions of this Warrant
with respect to the rights and interests of the Holder after the transaction, to
the end that the provisions of this Warrant shall be applicable after that
event, as near as reasonably may be, in relation to any shares or other property
deliverable after that event upon exercise of this Warrant.
 
(b)           Reclassification, etc.  If the Company, at any time while this
Warrant remains outstanding and unexpired, by reclassification of securities or
otherwise, shall change any of the securities as to which purchase rights under
this Warrant exist into the same or a different number of securities of any
other class or classes, this Warrant shall thereafter represent the right to
acquire such number and kind of securities as would have been issuable as the
result of such change with respect to the securities that were subject to the
purchase rights under this Warrant immediately prior to such reclassification or
other change and the Exercise Price therefor shall be appropriately adjusted,
all subject to further adjustment as provided in this Section 11.

 
 

--------------------------------------------------------------------------------

 

(c)           Split, Subdivision or Combination of Shares.  If the Company at
any time while this Warrant remains outstanding and unexpired shall split,
subdivide or combine the securities as to which purchase rights under this
Warrant exist, into a different number of securities of the same class, the
Exercise Price for such securities shall be proportionately decreased in the
case of a split or subdivision or proportionately increased in the case of a
combination and the number of such securities shall be proportionately increased
in the case of a split or subdivision or proportionately decreased in the case
of a combination.
 
(d)           Adjustments for Dividends in Stock or other Securities or
Property.  If while this Warrant remains outstanding and unexpired, the holders
of the securities as to which purchase rights under this Warrant exist
(including without limitation securities into which such securities may be
converted) at the time shall have received, or, on or after the record date
fixed for the determination of eligible stockholders, shall have become entitled
to receive, without payment therefor, other or additional stock or other
securities or property (other than cash) of the Company by way of dividend, then
and in each case, this Warrant shall represent the right to acquire, in addition
to the number of shares of the security receivable upon exercise of this
Warrant, and without payment of any additional consideration therefor, the
amount of such other or additional stock or other securities or property (other
than cash) of the Company that such holder would hold on the date of such
exercise had it been the holder of record of the security receivable upon
exercise of this Warrant (or upon such conversion) on the date hereof and had
thereafter, during the period from the date hereof to and including the date of
such exercise, retained such shares and/or all other additional stock available
by it as aforesaid during such period, giving effect to all adjustments called
for during such period by the provisions of this Section 11.
 
(e)           Subsequent Equity Sales. If the Company at any time while this
Warrant is outstanding sells and issues any Common Stock at a price per share
less than the then Exercise Price (such issuances collectively, a “Dilutive
Issuance”), as adjusted hereunder, then the Exercise Price shall be reduced to
equal a price determined by multiplying the Exercise Price by a fraction, the
numerator of which shall be the number of shares of Common Stock issued and
outstanding immediately prior to such Dilutive Issuance plus the number of
shares of Common Stock which the aggregate gross consideration received by the
Company for the total number of additional shares of Common Stock so issued
would purchase at the Exercise Price in effect immediately prior to such
Dilutive Issuance, and the denominator of which shall be the number of shares of
Common Stock outstanding immediately prior to such Dilutive Issuance plus the
number of such additional shares of Common Stock so issued.  Such adjustment
shall be made whenever a Dilutive Issuance occurs.  A Dilutive Issuance shall
not include:  (a) shares of Common Stock issued to employees, officers,
directors or consultants of the Company, (b) securities issued upon the exercise
or exchange of or conversion of any securities issued and outstanding on the
date hereof, or (c) securities issued pursuant to acquisitions or strategic
transactions.
 
(f)           Calculations.  All calculations under this Section 11 shall be
made to the nearest four decimal points.
 
12.           Saturdays, Sundays and Holidays.  If the last or appointed day for
the taking of any action or the expiration of any right granted herein shall be
a Saturday, Sunday or legal holiday, then (notwithstanding anything herein to
the contrary) such action may be taken or such right may be exercised on the
next succeeding day that is not a Saturday, Sunday or legal holiday.

 
 

--------------------------------------------------------------------------------

 

13.           Governing Law; Venue.  This Warrant shall be governed by and
construed in accordance with the laws of the State of California applicable to
agreements made and to be performed entirely within such State, without regard
to the conflicts of law principles of such State.  Any action brought under this
Warrant shall be brought in the state or federal courts located in the City of
Los Angeles, CA.
 
14.           Binding Effect.  The terms of this Warrant shall be binding upon
and inure to the benefit of the Company and the Holder and their respective
successors and assigns.
 
15.           Piggy-Back Registration Rights.  The Holder shall have piggy-back
registration rights with respect to all shares of Common Stock or other
securities issued upon exercise of or in respect of this Warrant (except for
registrations on SEC Form S-4, S-8 or equivalent forms) Accordingly, the Company
agrees to include the shares issuable upon exercise hereof in its next
registration statement on Form S-1 or equivalent form filed with the SEC, in
order to register the resale of such shares pursuant to Rule 415 of the
Securities Act.
 
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, CYBERDEFENDER CORPORATION has caused this Warrant to be
executed by its officers thereunto duly authorized.

 
Dated: November 7, 2008
         
HOLDER:  Guthy-Match LLC
 
CYBERDEFENDER CORPORATION
     
By: Guthy-Renker LLC
 
By:
  /s/ Gary Guseinov
Its:  Managing Member
 
 
Gary Guseinov
 
 
  Its:           Executive Officer
       
By: 
         
Name:  Ben Vandebunt
     
Title:  Co-President
         



 

 
 

--------------------------------------------------------------------------------

 

NOTICE OF EXERCISE
 
(1)           The undersigned hereby (A) elects to purchase                  
    shares of Common Stock of CYBERDEFENDER CORPORATION, pursuant to the
provisions of Section 3(a) of the attached Warrant, and tenders herewith payment
of the purchase price for such shares in full as provided in Section 3(a) of the
Warrant.
 
(2)           In exercising this Warrant, the undersigned hereby confirms and
acknowledges that (a) the Holder is an “accredited investor” as defined in Rule
501(a) under the Securities Act of 1933, as amended, (b) the shares of Common
Stock to be issued upon exercise hereof are being acquired for investment, and
(c) the undersigned will not offer, sell or otherwise dispose of any such shares
of Common Stock except under circumstances that will not result in a violation
of the Securities Act of 1933, as amended, or any applicable state securities
laws.
 
(3)           Please issue a certificate or certificates representing said
shares of Common Stock in the name of the undersigned or in such other name as
is specified below:
 

 
  
 
(Name)
     
  
 
(Name)

 
(4)           Please issue a new Warrant for the unexercised portion of the
attached Warrant in the name of the undersigned or in such other name as is
specified below:
 

 
  
 
(Name)



  
   
  
(Date)
 
(Signature)


 
 

--------------------------------------------------------------------------------

 

ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under the within Warrant, with respect to the number of shares
of Common Stock set forth below:
 
Name of Assignee
Address
No. of Shares
                             



and does hereby irrevocably constitute and appoint ____________________________
Attorney to make such transfer on the books of CYBERDEFENDER CORPORATION,
maintained for the purpose, with full power of substitution in the premises.
 
The undersigned also represents that, by assignment hereof, the Assignee
acknowledges that this Warrant and the shares of stock to be issued upon
exercise hereof are being acquired for investment, and that the Assignee will
not offer, sell or otherwise dispose of this Warrant or any shares of stock to
be issued upon exercise hereof except under circumstances which will not result
in a violation of the Securities Act of 1933, as amended, or any applicable
state securities laws.


Dated:
  
   




 
  
 
Signature of Holder
     
Name:

 
 
 

--------------------------------------------------------------------------------

 